Citation Nr: 1440293	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980, December 1992 to March 1993, and January 2003 to January 2004.  Pertinent evidence of record is to the effect that the Veteran had a lengthy career in the reserve, and retired as a Command Sergeant Major. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In March 2011 and June 2013, the Board remanded the above issue for additional development.  

In a June 2014 rating decision, the RO granted the Veteran's claims of service connection for bilateral knee disabilities.  Therefore, the Board finds that these issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reveals that the Board most recently remanded the above issue to, among other things, obtain a needed medical opinion as to the origins or etiology of the Veteran's left ankle disability.  Moreover, the post-remand record shows that the Veteran was afforded a VA examination in May 2014 to obtain such an opinion.  However, the Board does not find the May 2014 VA examination adequate because the examiner did not provide the requested etiology opinion after finding that the Veteran's left ankle disabilities had resolved.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), held that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  Moreover, the record reveals that, after the Veteran filed her claim of service connection for a left ankle disability in September 2004, the subsequent October 2004 VA examiner diagnosed her with left ankle tendonitis and a strain.  

Therefore, the Board finds that the May 2014 VA examiner was obligated to provide an opinion as to the relationship, if any, between the left ankle disabilities that the Veteran was diagnosed with during the pendency of the appeal even though these disabilities had resolved by the time she was provided with a VA examination in 2014.  Accordingly, the Board finds that a remand to obtain this missing medical opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Also see Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

While the appeal is in remand status, all of the Veteran's contemporaneous and relevant treatment records, including her post-May 2014 records from the Pittsburg VA Medical Center, should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2013).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of any pre-service, in-service, and post-service left ankle symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After obtaining authorizations from the Veteran, electronically associated with the claims file all identified private treatment records. 

3.  Electronically associated with the claims file all the Veteran's post-May 2014 records from the Pittsburg VA Medical Center.

4.  Obtain an addendum to the May 2014 VA examination by the same examiner or another qualified examiner.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide answers to the following questions:

(a) As to each left ankle disability diagnosed since 2004, including tendonitis and a sprain, is it at least as likely as not that it was caused by the Veteran's military service, to include all periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA)?

(b) If any left ankle disability pre-existed any period of active duty, the examiner should also provide an opinion as to whether it is at least as likely as not that it was aggravated (i.e., permanently worsened not due its natural progression) by that service?

(c)  As to each left ankle disability, including the left ankle disabilities that have since resolved,, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service connected bilateral knee disabilities? 

In providing the requested opinions as to the origins of her left ankle disability, including the left ankle disabilities that have since resolved, the examiner should take into account the fact that the Veteran is credible to report on what she can feel, such a pain and lost motion, even when not documented in her medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that either of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the June 2014 supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

